Citation Nr: 0424502	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.  



REPRESENTATION

Appellant represented by:	Rick R. Hsu, Esquire




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  The veteran died in July 2001; the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Board notes that in addition to the above matters, the 
issue of eligibility to Dependents' Educational Assistance 
(DEA) benefits under 38 U.S.C.A. Chapter 35 was included in 
the rating decision on appeal.  Initially, eligibility to 
Chapter 35 benefits was granted in a rating decision dated in 
January 1999 based on the veteran's service-connected 
permanent and total disability of schizophrenic reaction.  In 
the July 2002 rating decision, the RO continued that benefit 
from the date on which the veteran had been granted a 
permanent and total disability rating.  In the notice 
provided to the appellant in August 2002, no specific mention 
of a continuation or denial of DEA benefits was indicated.  
In the statement of the case (SOC) dated in December 2002, 
the RO noted that there was no basis to establish entitlement 
to DEA benefits under 38 U.S.C.A. Chapter 35.  

The appellant filed her notice of disagreement in September 
2002 and indicated that she disagreed with the decision 
denying the claim for DIC benefits.  She did not state which 
benefits in particular her disagreement encompassed.  The 
Board notes that in light of the rating decision dated in 
July 2002 in which the RO specifically indicated the basis 
for continuing Chapter 35 benefits from a specific date based 
on the veteran's status as permanent and totally disabled, 
this issue has been fully adjudicated and the benefit has 
been granted; thus, it is no longer before the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The death certificate of record shows that the veteran 
died in July 2001 from atherosclerotic heart disease; no 
other contributing factors were noted.  

3.  At the time of the veteran's death, service connection 
was in effect for schizophrenic reaction, paranoid type, with 
manic depressive symptoms, rated as 100 percent disabling.  

4.  The evidence of record indicates that the veteran's 
service-connected psychiatric disorder contributed 
substantially to cause his death.  

5.  The issue of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is moot in light of the award of service 
connection for the cause of the veteran's death.

6.  There was no claim pending at the time of the veteran's 
death.  


CONCLUSIONS OF LAW

1.  A service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003).

2.  The appeal of the issue of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318 is dismissed as moot.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

3.  Entitlement to accrued benefits has not been established.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  



The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken hereinbelow, that no further assistance in 
developing the facts is required at this time.

Moreover, with respect to the appellant's claim of accrued 
benefits, the VCAA does not apply.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
only question is whether there was a pending claim at the 
time of the veteran's death so as to consider entitlement to 
accrued benefits for the surviving spouse.  Because 
entitlement to accrued benefits are outlined in statute and 
regulation, the Board's review is limited to interpretation 
of the pertinent law and regulations.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Mason v. Principi, 16 Vet.App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Analysis

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002); see also Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2003).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemen's indemnity) under VA laws to which 
the veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in file at the date of 
death, and due and unpaid for a period not to exceed two 
years.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Upon the 
death of a veteran, accrued benefits are paid first to any 
living spouse of the deceased veteran, then to any living 
children, in pertinent part.  In all other cases, only so 
much of the accrued benefit may be paid as may be necessary 
to reimburse the person who bore the expense of last sickness 
or burial.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 
3.1000(a) (2003).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Service connection for cause of the veteran's death 

Applying the criteria set forth above to the factual 
circumstances in this case, the Board finds that service 
connection for the cause of the veteran's death is warranted.  
The veteran died in July 2001 from atherosclerotic heart 
disease.  No contributing factors were noted.  At the time of 
his death, service connection was in effect for schizophrenic 
reaction, paranoid type rated at 100 percent disabling.  
Although the veteran's service medical records are negative 
for complaints or findings of a cardiovascular disorder, the 
appellant is not claiming that the veteran's atherosclerotic 
heart disease that caused his death was incurred in service; 
rather, she alleges that her husband's service-connected 
psychiatric disorder was a contributory cause of death.  
Specifically, the appellant contends that the drugs that were 
used to stabilize her husband's schizophrenic reaction of the 
paranoid type, were a factor in the development and worsening 
of his heart disease, which ultimately caused his death.  

There are various medical opinions of record provided by 
physicians that substantiate a link between the veteran's 
service-connected psychiatric disability and his fatal 
atherosclerotic heart disease.  In a February 1980 statement, 
Edward J. Lynn, M.D., noted that it was "safe to say" that 
the veteran's manic or depressed episodes could have 
significantly affected his cardiovascular system.  Dr. Lynn 
stated that avoiding those episodes was extremely important 
because the possible need for antipsychotic agents might 
further compromise cardiac performance.  

In an April 1980 statement, Dr. Lynn concluded that the 
veteran's psychiatric disorder clearly endangered his 
cardiovascular disease and would be life threatening.  

In a statement dated in June 1980, Richard P Ganchan, M.D., 
referenced the veteran's diagnoses of manic-depressive 
disorder and coronary artery disease without drawing any 
specific conclusions.  

In a May 1981 statement Dr. Lynn reported the veteran's past 
medical history with respect to his psychiatric and heart 
disorders.  The psychiatrist stated that it was likely that 
the veteran's psychiatric and cardiac conditions were 
interrelated, and that the drugs used to control the 
veteran's manic-depressive illness were toxic to the heart.  
Dr. Lynn noted further that a worsening of the veteran's 
psychiatric problems might require the use of higher doses of 
medication, which in turn might provoke significant cardiac 
problems.  

In a September 1982 statement, Dr. Lynn noted that the 
veteran's psychiatric state was clearly connected with his 
cardiac condition and another full-blown manic episode could 
have significantly affected his cardiovascular system.  

In a July 1985 medical record, Dr. Lynn reviewed with the 
veteran the "interplay" of his atherosclerotic heart 
disease and his bipolar disorder, noting that the veteran's 
episodes of angina were most often related to his mood 
swings.  

Most recently, in a statement dated in April 2002, John C. 
Van Biber, M.D., noted that due to the impact of mood 
disorders on individuals, such as the veteran, it was 
believed that the veteran's mood disorder played a factor in 
his cardiac demise.  The physician noted that having 
researched the literature, studies were found on the 
morbidity and mortality of such patients with chronic mood 
problems and how such problems worsened the prognosis of 
cardiac problems.  Dr. Van Biber opined that the veteran's 
long-standing mood problems played a significant factor in 
his death.  

In a statement dated in March 2004, Dr. Lynn reviewed the 
veteran's past medical history and the medical statements of 
record, noting the veteran's long history of manic depressive 
disorder.  Dr. Lynn reported the prior medical statements of 
record that supported a link between the veteran's service-
connected psychiatric disability and his demise due to 
atherosclerotic heart disease.  The psychiatrist reiterated 
that the drugs used to help stabilize the veteran were 
"cardio toxic" and that it was clinically evident that the 
veteran's episodes of angina were most often related to his 
mood swings.  Dr. Lynn went on to say that it was clear that 
the veteran's psychiatric state adversely affected his 
cardiac condition.  The doctor also reviewed literature and 
studies to strengthen the viewpoint that there was a link 
between mood and medications that tended to create an 
increased risk for myocardial infarction and other heart 
disease.  The doctor concluded that to a reasonable degree of 
medical certainty, the veteran's service-connected 
psychiatric disability was a contributory cause of death.  
Dr. Lynn stated that the veteran's death was attributable not 
only to the veteran's mental state per se, but also to the 
drugs used over the years to help stabilize the veteran's 
mental condition, which contributed substantially to cause 
his death.  

The Board assigns great probative value to these medical 
opinions.  The physicians provided a detailed rationale for 
their conclusions and included citations to numerous medical 
publications.  The physicians also based their conclusions on 
a review of the pertinent medical evidence, including the 
veteran's service medical records and post-service treatment 
records.  

Not only are these medical opinions entitled to great 
probative weight, but also the Board notes additionally that 
they are uncontradicted by the remaining evidence of record.  
As noted above, under the benefit-of-the-doubt rule in 38 
U.S.C.A. § 5107(b), for the appellant to prevail, there need 
not be a preponderance of the evidence in her favor, but only 
an approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. at 54.  Given the evidence set forth 
above, such a conclusion cannot be made in this case.  Thus, 
service connection for the cause of the veteran's death is 
warranted.

Inasmuch as the Board's decision above constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for the cause of the veteran's 
death, the issue of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 is rendered moot, as the appellant 
would be entitled to no additional benefits by virtue of a 
grant of DIC under the provisions of 38 U.S.C.A. § 1318.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not 
have jurisdiction to review a case if no benefit would accrue 
to the claimant).  Thus, the section 1318 appeal is moot and 
is dismissed.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accrued Benefits

As noted above, entitlement to accrued benefits is based on 
disability claims that are pending at the time of the 
veteran's death.  The benefits apply for the period covering 
prior to the veteran's death.  Entitlement to accrued 
benefits is based on the evidence of record existing, or 
deemed to have been existing, at the date of the veteran's 
death, or in this case, July 2001.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  

There is no evidence of record of any claim pending at the 
time of the veteran's death so as to consider entitlement to 
accrued benefits for the appellant.  Thus, under the facts of 
this case, the appellant is not entitled to accrued benefits; 
therefore, her claim is denied.  


ORDER

Entitlement to DIC benefits based on service connection for 
the cause of the veteran's death is granted.

The section 1318 appeal is dismissed.

Entitlement to accrued benefits is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



